Citation Nr: 0920887	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-14 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
April 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional (RO), which in pertinent part, denied entitlement to 
service connection for hepatitis C and PTSD.

In April 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the Veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2008).  

The issue of entitlement to service connection for hepatitis 
C is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

During his April 2009 Board hearing the Veteran indicated 
that he wished to withdraw his appeal of the denial of his 
PTSD claim.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to 
service connection for PTSD by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, during the April 2009 video conference 
hearing, he withdrew the claim of service connection for 
PTSD.  See 38 C.F.R. § 20.204.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal for the claim of entitlement to service connection 
for PTSD is dismissed.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for hepatitis C.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

The Veteran testified during the April 2009 hearing that he 
was diagnosed with hepatitis C in 1991, but contends that his 
hepatitis C originated during his active military service.  
In a May 2004 personal statement, he explained that during 
his military service, he received blood transfusions on three 
occasions, and his in-service inoculations constitute a risk 
factor for hepatitis C because airgun injectors were used to 
administer the inoculations.  The Veteran asserts that 
service connection is warranted for his hepatitis C.  

In support of his claim, the Veteran submitted a copy of the 
Veterans Benefits Administration (VBA) Fast Letter 04-13 
(June 29, 2004), which discusses the relationship between 
immunization with jet injectors and hepatitis C as it relates 
to service connection.  Although the VBA Fast Letter makes it 
clear that VA has not determined that anyone inoculated with 
a jet injector is at risk of having hepatitis C, it notes 
that the scientific evidence to document transmission of 
hepatitis C with airgun injectors "is biologically 
plausible."  Thus, it cannot be ruled out as a risk factor 
for the Veteran's hepatitis C.  

In addition, the Veteran submitted two private medical 
statements discussing the etiology of his hepatitis C.  In 
April 2004, D.S. M.D., concluded that it was "quite likely" 
the Veteran contracted the virus as a result of repeated 
inoculations with "jet injective" devices used during his 
military service.  Similarly, in April 2009, M.B., M.D., 
states that after reviewing the VBA Fast letter, he concurs 
with the finding that it is biologically plausible that 
airgun injectors can result in the transmission of the 
hepatitis C virus.  He opined that "it is as likely as not 
that this or some other form of service[-]connected 
injections were the cause of [the] [Veteran's] virus."  

In this case, the April 2004 and 2009 private medical 
statements raise the possibility that the Veteran's hepatitis 
C is related to service.  The VCAA and its implementing 
regulations require VA to provide a Veteran with an 
examination or to obtain a medical nexus opinion based upon a 
review of the evidence of record if VA determines that such 
measures are necessary to decide the claims on appeal.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Thus, given the Veteran's 
contentions regarding his hepatitis C, and the medical 
evidence suggesting the current disability is possibly 
attributable to service, the Board finds that an examination 
is necessary prior to final appellate review.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Holding that under 
38 U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination where, the claimant had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he 
had had continuous symptoms of the disorder [i.e., ringing in 
the ears] since his discharge).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
this matter is REMANDED for the following action:  

1.  Schedule the Veteran for the 
appropriate VA examination with a 
hepatologist to determine whether there 
is a causal nexus between his active 
military service and his hepatitis C.  
Any appropriate diagnostic testing deemed 
necessary, to include laboratory testing, 
liver function tests, serum albumin, 
complete blood count and coagulation 
tests, should be completed.  The 
examination report should reflect that a 
review of the claims folder, including 
statements by the Veteran regarding his 
in-service exposure, VBA Fast Letter 04-
13, and the April 2004 and April 2009 
private medical statements, was 
completed.  

The VA examiner is requested to provide 
an opinion as to whether the Veteran's 
hepatitis C is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to any possible exposure to blood 
products while undergoing inoculations in 
service with an airgun injector.  The 
examiner should also address any post-
service risk factors.  A rationale for 
any opinion reached must be provided.  
The opinion should also discuss the April 
2004 and April 2009 private medical 
statements.  If the VA examiner concludes 
that an opinion cannot be offered without 
engaging in speculation then she/he 
should indicate this and discuss why an 
opinion cannot be rendered.

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


